ACCEPTED
                                                                                  03-15-00339-CV
                                                                                          7305274
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            10/9/2015 10:18:07 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK

                     No. 03-15-00339-CV
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
              IN THE THIRD COURT OF APPEALS                    AUSTIN, TEXAS
                     AT AUSTIN, TEXAS                     10/9/2015 10:18:07 AM
                                                              JEFFREY D. KYLE
                                                                   Clerk

                          BEN MELTON,

                                            Appellant
                                 vs.

            CU MEMBER’S MORTGAGE, a division of
     COLONIAL SAVINGS, F.A., and FIRST WESTERN TITLE CO.

                                            Appellees


               On Appeal from the 340 th District Court
                   of Tom Green County, Texas
                   Hon. Jay Weatherby Presiding
                 Trial Court Cause No. C103102C


                      APPELLANT’S BRIEF



                                                         Gregory Sherwood
                                                                    Attorney
                                                           P.O. Box 200613
                                                 Austin, Texas 78720-0613
                                                             (512) 484-9029
                                                    State Bar No. 18254600
                                               Email: gsherwood@mail.com

                                                         Attorney on Appeal
                                                   for Appellant Ben Melton
ORAL ARGUMENT REQUESTED
                 Identity of Parties and Counsel in this Appeal

No. 03-15-00339-CV; Ben Melton v. CU Member’s Mortgage, a division of
Colonial Savings, F.A., and First Western Title Co.

Ben Melton (Appellant):

c/o attorney Gregory Sherwood

Trial Counsel:                                   Appellate Counsel:

James Mosser (Jan. 2015 atty. fee hrg.)          Gregory Sherwood
Alexis Steinberg (Jan. 2014 sum. jdgmt. hrg.)    P.O. Box 200613
Mosser Law, PLLC                                 Austin, Texas 78720-0613
2805 N. Dallas Parkway, Suite 222
Plano, Texas 75093



CU Member’s Mortgage, a division of
Colonial Savings, F.A., and First Western
Title Co. (Appellees):

Mark Cronenwett (trial court and appeal)
Mackie Wolf, Zientz & Mann, PC
14150 N. Dallas Parkway, Suite 900
Dallas, Texas 75254




                                            i
                                                Table of Contents

Identity of Parties and Counsel in this Appeal .......................................................... i

Table of Contents ..................................................................................................... ii

Index of Authorities ................................................................................................. v

Statement of the Case ............................................................................................ viii

Statement Regarding Oral Argument ...................................................................... ix

Issues Presented ....................................................................................................... x

         Issue 1: The trial court’s summary judgment should be
         reversed because appellant exercised due diligence in
         serving citation when suit was filed four years after the
         home equity loan was signed, 60 days elapsed to provide
         appellees with an opportunity to cure, and appellees were
         served on day 61 after suit was filed. ............................................................ x

         Issue 2: If Issue 1 is not granted, the summary judgment
         order should be reversed because no statute of limitations
         applies in suits for constitutional violations of home equity
         loans. The Fifth Circuit incorrectly interpreted Texas state
         law on this subject in Priester v. JP Morgan Chase Bank, N.A.,
         708 F.3d 667 (5 th Cir. 2013), and the Texas Supreme Court has
         been asked to reject this holding in No. 14-0714, Wood v. HSBC
         Bank USA, N.A., et al (pet. granted Oct. 9, 2015, oral argument
         set for Dec. 8, 2015) ...................................................................................... x

         Issue 3: If Issues 1 or 2 are not granted, the portion of the
         summary judgment order granting CU Member Mortgage’s
         counterclaim should be reversed because it did not have
         standing to file that counterclaim ................................................................... x

         Issue 4: If the trial court’s summary judgment order is only
         partly reversed, for example if the foreclosure portion is

                                                            ii
         reversed but the limitations portion is affirmed, then this
         court should vacate the trial court’s attorney’s fee order
         and remand the case to the trial court for a determination
         of which portion of appellees’ attorney’s fees are attributable
         to the affirmed portion of the summary judgment order ............................... x

Statement of Facts .................................................................................................... 1

Summary of the Argument ....................................................................................... 7

Argument and Authorities ...................................................................................... 10

         Issue 1 .......................................................................................................... 10

         Issue 2 .......................................................................................................... 18

         Issue 3 .......................................................................................................... 21

         Issue 4 .......................................................................................................... 25

Conclusion and Prayer for Relief ........................................................................... 26

Certificate of Service ............................................................................................. 27

Certification of Word Count Compliance .............................................................. 27

Appendix

July 14, 2014 Order Granting Motion for Summary Judgment Filed
by CU Members Mortgage, a Division of Colonial Savings, F.A. and
First Western Title Co. (CR 264-266)

March 2, 2015 Order Granting Motion for Award of Attorneys’ Fees
by CU Members Mortgage, a Division of Colonial Savings, F.A. and
First Western Title Co. (CR 317-319)

March 12, 2015 Order Granting Bob Mims’ Second Motion for
Summary Judgment (1 st Supp. CR 4-5)

                                                             iii
March 12, 2015 Order Denying Ben Melton’s Motion to Correct
Filing Date, or in the Alternative for Leave to File (1 st Supp. CR 6)

June 3, 2015 Findings of Fact and Conclusions of Law on Motion
for Award of Attorneys’ Fees by CU Members Mortgage, a Division
of Colonial Savings, F.A. (2 nd Supp. CR 4-9)




                                           iv
                                          Index of Authorities

Cases

Buck v. Palmer, 381 S.W.3d 525 (Tex. 2012) ....................................................... 10

Cassidy Commission Co. v. Security State Bank,
333 S.W.2d 454 (Tex. Civ. App. – Houston 1960, no writ) .................................. 14

Heckman v. Williamson County, 369 S.W.3d 137 (Tex. 2012) ............................. 22

Hoehn v. Dallas County MHMR, No. 05-94-01515-CV,
1995 Tex. App. LEXIS 3406, 1995 WL 500271
(Tex. App. – Dallas Aug. 16, 1995, no writ)
(not designated for publication) ............................................................................. 14

In re Estate of Hardesty, 449 S.W.3d 895
(Tex. App. – Texarkana 2014, no pet.) .................................................................. 19

Johnson v. City of Fort Worth, No. 02-08-00369-CV
2009 Tex. App. LEXIS 2124
(Tex. App. – Fort Worth Mar. 26, 2009, no pet.) .................................................. 15
McCord v. Dodds, 69 S.W.3d 230
(Tex. App. – Corpus Christi 2001, pet. denied) ..................................................... 15

Montes v. Villarreal, 281 S.W.3d 552
(Tex. App. – El Paso 2008, pet. denied) ........................................................... 16-18

Priester v. JP Morgan Chase Bank, N.A.,
708 F.3d 667 (5 th Cir. 2013) ................................................... ix, x, 3, 8, 9, 11, 18-21

Proulx v. Wells, 235 S.W.3d 213 (Tex. 2007) ................................................. 10, 11

Rodriguez v. Tinsman & Houser, Inc.,
13 S.W.3d 47 (Tex. App. – San Antonio 1999, pet. denied) ................................. 13




                                                       v
Santiago v. Novastar Mortgage, Inc., 443 S.W.3d 462
(Tex. App. – Dallas 2014, pet. denied) .................................................................. 19

Schanzle v. JPMC Specialty Mortgage, LLC,
No. 03-09-00639-CV (Tex. App. – Austin 2011, no pet.)
(not designated for publication) ............................................................................... 5

Texas Ass’n of Bus. v. Texas Air Control Bd.,
852 S.W.2d 440, 445 (Tex. 1993) .......................................................................... 22
Will. v. Wachovia Mortg. Corp., 407 S.W.3d 391
(Tex. App. – Dallas 2013, pet. denied) .................................................................. 19

Wood v. HSBC Bank USA, N.A., et al, 439 S.W.3d 585
(Tex. App. – Houston [14 th Dist.] 2014, pet. granted Oct. 9, 2015) ...................... 19

Wood v. HSBC Bank USA, N.A., et al,
Tex. Sup. Ct. No. 14-0714 (pet. granted Oct. 9, 2015) ....... ix, x, 3, 8, 11, 18, 19, 21

Wright v. JPMorgan Chase Bank, N.A., 169 So. 3d 251
(Fla. App. [4 th Dist.] July 1, 2015) ......................................................................... 25


Constitutional Provisions, Statutes and Rules

Tex. Civ. Prac. & Rem. Code § 16.051 ................................................................. 19

Tex. Const. art. XVI, § 50(a)(6) ......................................................................... 2, 12

Tex. Const. art. XVI, § 50(a)(6)(Q)(x) .............................................................. 2, 12

Tex. Prop. Code § 51.0001(3) ................................................................................ 24

Tex. Prop. Code § 51.0001(4)(C) .......................................................................... 23

Tex. Prop. Code § 51.0025 .................................................................................... 23

Tex. R. App. P. 47.7(b) .......................................................................................... 15

                                                         vi
Tex. R. App. P. 9.4(i)(1) ........................................................................................ 27

Tex. R. Civ. P. 166a(c) .............................................................................. 20, 21, 24




                                                        vii
                           No. 03-15-00339-CV

                     IN THE THIRD COURT OF APPEALS
                            AT AUSTIN, TEXAS


                                 BEN MELTON,

                                                  Appellant
                                       vs.

               CU MEMBER’S MORTGAGE, a division of
        COLONIAL SAVINGS, F.A., and FIRST WESTERN TITLE CO.

                                                  Appellees


                     On Appeal from the 340 th District Court
                         of Tom Green County, Texas
                         Hon. Jay Weatherby Presiding
                       Trial Court Cause No. C103102C


                              Statement of the Case

      This is an appeal from two orders: (1) a July 14, 2014 summary judgment

and foreclosure order, Clerk’s Record (“CR”) 264-266, attached as appendix,

granted in favor of appellees CU Member’s Mortgage, a division of Colonial

Savings, F.A. (“CU Member’s”) and First Western Title Co., and (2) a March 2,

2015 order awarding attorney’s fees to both these appellees. CR 317-319, also

attached as appendix. These orders became final and appealable on March 12,


                                       viii
2015, when the trial court signed orders disposing of all parties and claims. See

Order Granting Bob Mims’ Second Motion for Summary Judgment, 1 st Supp. CR

4-5, and Order Denying Ben Melton’s Motion to Correct Filing Date, or in the

Alternative for Leave to File, 1 st Supp. CR 6, included in this brief’s appendix.

                        Statement Regarding Oral Argument

      Although the panel assigned to hear this case may determine that the issues

presented may be decided without oral argument, appellant’s counsel requests

argument because this court may have questions concerning: (1) whether appellant

Ben Melton exercised due diligence in serving appellees with citation 61 days after

suit was filed and limitations had expired, due to the Texas Constitution’s

requirement that a 60-day “right to cure” letter should first be served upon a home

equity lender or note holder; (2) whether the residual four year statute of

limitations should apply in suits concerning violations of the state constitutional

home equity loan provisions, a question that was answered by the Fifth Circuit in

Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667 (5 th Cir. 2013), with this

reasoning questioned in briefing to the Supreme Court of Texas in No. 14-0714,

Wood v. HSBC Bank USA, N.A., et al (pet. granted Oct. 9, 2015, oral argument set

for Dec. 8, 2015), and (3) whether appellee CU Member’s Mortgage had standing

to bring a counterclaim for foreclosure or equitable subrogation due to breach of



                                           ix
the note, when CU Member’s Mortgage was not a party to the promissory note

because the note was sold to Freddie Mac, and CU Member’s Mortgage was

neither the mortgagee nor the mortgage servicer, the only parties permitted to seek

foreclosure under chapter 51 of the Texas Property Code.

                                  Issues Presented

      Issue 1: The trial court’s summary judgment should be reversed
      because appellant exercised due diligence in serving citation when suit
      was filed four years after the home equity loan was signed, 60 days
      elapsed to provide appellees with an opportunity to cure, and
      appellees were served on day 61 after suit was filed.

      Issue 2: If Issue 1 is not granted, the summary judgment order
      should be reversed because no statute of limitations applies in
      suits for constitutional violations of home equity loans. The
      Fifth Circuit incorrectly interpreted Texas state law on this subject
      in Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667 (5 th Cir.
      2013), and the Texas Supreme Court has been asked to reject this
      holding in No. 14-0714, Wood v. HSBC Bank USA, N.A., et al
      (pet. granted Oct. 9, 2015, oral argument set for Dec. 8, 2015).

      Issue 3: If Issues 1 or 2 are not granted, the portion of the summary
      judgment order granting CU Member Mortgage’s counterclaim should
      be reversed because it did not have standing to file that counterclaim.

      Issue 4: If the trial court’s summary judgment order is only partly
      reversed, for example if the foreclosure portion is reversed but the
      limitations portion is affirmed, then this court should vacate the trial
      court’s attorney’s fee order and remand the case to the trial court for a
      determination of which portion of appellees’ attorney’s fees are
      attributable to the affirmed portion of the summary judgment order.




                                          x
                                 Statement of Facts

      This appeal concerns a home equity loan for appellant Ben Melton’s

homestead which was signed on March 13, 2009, and financed by appellee CU

Member’s Mortgage. See CR 71-92: the home equity note and security instrument

attached to appellees’ motion for summary judgment. Mr. Melton made timely

payments on this loan until he lost his job in 2012, and he began investigating

possible ways to refinance the loan since the payments were becoming difficult to

make. See Affidavit of Ben Melton, attached to his response to appellees’ motion

for summary judgment, at CR 209, ¶ 18. Melton discovered in 2012 that appellee

CU Member’s Mortgage may have violated the Texas Constitution when it closed

his loan, and hired Mosser Law PLLC to represent him in this matter. CR 209-

210, ¶¶ 19-25.

      According to Mr. Melton’s affidavit, Mosser Law PLLC served demand

letters on CU Member’s Mortgage on Monday, March 11, 2013, and filed suit on

Wednesday, March 13, 2013, exactly four years after the home equity loan closed

on March 13, 2009. CR 210, ¶¶ 26-27. See also Plaintiff’s Original Petition at CR

6-10. The suit contended in part that both appellees violated certain provisions of

the Texas Constitution’s provision which created home equity loans for

homesteads. CR 7-8, ¶¶ 8-11. Citations for both appellees were issued the next



                                          1
day on March 14, 2013. CR 11 and 14. Both appellees were served on Monday,

May 13, 2013, which was two months (or 61 days) after suit was filed on March

13, 2013. CR 13 and 16. Tex. Const. art. XVI, § 50(a)(6), contains a provision

that requires that a 60-day notice letter be sent to the lender or holder of the home

equity note in order to give the lender or holder of the note an opportunity to cure

any loan defects and avoid forfeiture of all principal and interest. Tex. Const. art.

XVI, § 50(a)(6)(Q)(x).1 Plaintiff’s Original Petition discussed this 60-day cure

provision at CR 8, ¶ 12.

      An original answer and first amended original answer were filed by both

appellees, who were represented jointly by the same law firm. CR 17-24.

Appellee CU Member’s Mortgage filed its original counterclaim against appellant

Ben Melton, seeking a foreclosure on the homestead for his failure to make

payments on the home equity loan. CR 37-41. Appellee First Western Title Co.

was not a party to this counterclaim. The counterclaim stated at ¶ 7:

              The Note was initially payable to CU Member’s Mortgage. The
      initial beneficiary of the Deed of Trust was Mortgage Electronic


          1
                “except as provided by Subparagraph (xi) of this paragraph, the lender or
                any holder of the note for the extension of credit shall forfeit all principal
                and interest of the extension of credit if the lender or holder fails to
                comply with the lender’s or holder’s obligations under the extension of
                credit and fails to correct the failure to comply not later than the 60th day
                after the date the lender or holder is notified by the borrower of the
                lender’s failure to comply by [list of possible cure options omitted].” Id.


                                               2
      Registration Services, Inc. (“MERS”), as nominee for CU Member’s
      Mortgage and its successors and assigns. The Note was later assigned
      to Freddie Mac, which retained Colonial Savings, F.A. as its servicing
      agent. CU Member’s Mortgage is a division of Colonial Savings, F.A.
      This counterclaim is filed by Colonial as the servicing agent for
      Freddie Mac.

CR 38, ¶ 7. The counterclaim sought a judgment of foreclosure for failure to

timely make note payments, and based upon equitable subrogation, since payments

to prior lienholders of the homestead were made as part of the home equity loan.

CR 39-40.

      After appellant Melton filed his second amended original petition, which

added additional causes of action, CR 42-48, both appellees CU Member’s

Mortgage and First Western Title Co. filed their combined motion for summary

judgment. CR 49-176. The summary judgment motion argued in part that

appellant’s cause of action for constitutional violations was barred by the four year

residual statute of limitations pursuant to the Fifth Circuit’s holding in Priester v.

JP Morgan Chase Bank, N.A., 708 F.3d 667, 674 (5 th Cir. 2013),2 as well as two

opinions of the Dallas court of appeals, and an unpublished opinion from the U.S.

District Court for the Western District of Texas. CR 55. Since appellant filed suit


          2
                 As mentioned earlier, the Supreme Court of Texas is being asked to reject
                 the Priester reasoning in No. 14-0714, Wood v. HSBC Bank, N.A., et al.
                 The petition for review was granted the same day that this brief was filed,
                 with oral argument set for Dec. 8, 2015.


                                              3
on the four-year anniversary of the closing of the home equity loan, but did not

serve appellees until two months later, appellees argued that this showed a lack of

due diligence in serving citation, justifying a grant of summary judgment based on

the expiration of limitations. CR 55-57. The summary judgment motion also

argued that CU Member’s Mortgage (identified as “Colonial” in the motion) was

“entitled to summary judgment on its claim for judicial foreclosure because

[Melton] defaulted on the loan.” CR 59-60 (quoted portion at CR 59, with

bracketing added). The motion’s prayer asked in part for summary judgment on all

of Melton’s claims against both appellees, summary judgment for CU Member

Mortgage’s counterclaim, a declaration that CU Member’s Mortgage may

foreclose on the property, and an order that CU Member’s Mortgage may recover

its attorney’s fees as an obligation on the note and security instrument. CR 60-61.

      Appellant Melton filed his response to the summary judgment, CR 177-217,

and on that same date, he also filed his third amended petition, which added

contentions concerning the discovery rule and affirmative defenses to appellee CU

Member’s Mortgage’s counterclaim. CR 218-227. Both appellees filed a reply in

support of their combined motion for summary judgment, CR 249-256, which in

part cited several cases that appellees argued supported their argument that Mr.

Melton did not exercise due diligence in serving them with citation. CR 254-255.



                                          4
The reply also stated that the discovery rule was inapplicable because the date that

limitations began to run was not when appellant learned of his injury in 2012, but

the date the loan closed in March 2009, citing in part this court’s opinion in

Schanzle v. JPMC Specialty Mortgage, LLC, No. 03-09-00639-CV (Tex. App. –

Austin 2011, no pet.) (not designated for publication).

      The motion for summary judgment was heard January 10, 2014, and the

argument from that hearing is at Reporter’s Record (“RR”) vol. 2. The trial court

took the motion under advisement, RR vol. 2, p. 81, l. 10-11, and issued a May 12,

2014 letter ruling granting appellees’ summary judgment motion. CR 262-263.

The trial court signed its July 14, 2014 order granting the summary judgment

motion on July 14, 2014. CR 264-266, included as appendix to this brief. This

order also stated that the amount of appellees’ attorney’s fees to be awarded would

be decided at a later date. CR 265.

      Both appellees filed their combined motion for attorney’s fees, CR 267-309,

which was heard along with motions concerning other parties and claims, on

January 7, 2015. The portion relevant to this appeal is at RR vol. 3. Both

appellees also asked for severance, but then withdrew that request because the

hearing disposed of all parties and claims. RR vol. 3, p. 5, l. 9-25. The trial court

issued its February 20, 2015 letter ruling disposing of all parties and claims, CR



                                           5
313-316, and awarding attorney’s fees to both appellees in the amount of

$18,396.00, with a further award of appellate attorney’s fees of $10,000.00 “to

respond to an unsuccessful appeal of the Court’s judgment to the Court of

Appeals[.]” CR 313-314 (quoted portion at CR 314, bracketing added).3 However,

the trial court’s March 2, 2015 written order only awards attorney’s fees to CU

Member’s Mortgage, not to First Western Title Co.4 The order also stated that the

attorney’s fees would be “recovered from [Melton] as additional amounts owed on

the Note [footnote describing note omitted] and Security Instrument [footnote

describing that document omitted] at issue in this cause and not as a money

judgment against [Melton.]” CR 317-318, quoted portion at CR 318 (bracketing

added).

      Ten days later, the trial court signed two written orders on March 12, 2015,

which disposed of all parties and claims. Those orders are at 1 st Supp. CR 4-6, and

are included in this brief’s appendix. On March 27, 2015, appellant Melton timely

filed a request for findings of fact and conclusions of law concerning the attorney’s


          3
                An additional award of $10,000 if CU Member’s Mortgage had to respond
                to an unsuccessful petition for review to the Texas Supreme Court was
                also included. CR 314.
          4
                The title of the order states that it is granting the motion for attorney’s fees
                filed by both appellees, but the text of the order only awards attorney’s
                fees to appellee CU Member’s Mortgage. CR 317-318, attached as
                appendix.


                                               6
fees order. CR 324-325. The trial court’s June 3, 2015 findings and conclusions

on this subject are at 2 nd Supp. CR 4-9, attached as appendix. Appellant also filed a

motion for new trial on April 1, 2015, CR 327-330, which was overruled by

operation of law. Mr. Melton then timely filed his notice of appeal on June 1,

2015. CR 346-347.

                              Summary of the Argument

      The trial court’s summary judgment order should be reversed because Mr.

Melton exercised due diligence in serving citation 61 days after suit was filed on

the four year anniversary of the date the home equity loan was signed. An

ordinary, prudent person under similar circumstances would have served a 60 day

notice to cure letter upon appellees, as required by the Texas Constitution, and then

served appellees on day 61 once cure was not made. The focus on this issue is not

merely how much time elapsed between the time suit was filed when limitations is

about to expire and when service of citation occurred. The courts must also look at

whether the plaintiff acted negligently or was dilatory in serving citation when suit

is filed before limitations expires, and citation was served after limitations elapsed.

In the case at bar, appellant Melton filed suit on the four year anniversary of the

date the home equity loan was signed, but also served appellees with a “right to

cure” letter and waited the 60 day period contained in the Texas Constitution for



                                           7
appellees to cure the defects noted in the lawsuit. When cure was not made after

that time, appellees were served on day 61 after suit was filed. Appellant exercised

due diligence in serving citation, and the trial court’s summary judgment order

should be reversed.

      If this court does not agree that appellant exercised due diligence in serving

citation, then this court should reverse the trial court’s summary judgment because

there is no statute of limitations that applies to constitutional claims for violations

of the home equity loan constitutional provision. The Fifth Circuit held in Priester

v. JP Morgan Chase Bank, N.A., 708 F.3d 667 (5 th Cir. 2013), that because the

constitution was later amended to allow lenders and holders of home equity notes

an opportunity to cure any defects before suit is filed, this meant that the four year

residual statute of limitations should apply. However, the Texas Supreme Court

has been asked to reject this holding in No. 14-0714, Wood v. HSBC Bank USA,

N.A., et al. The court granted the petition for review on Oct. 9, 2015, and oral

argument is set for Dec. 8, 2015. If the Texas Supreme Court rejects Priester and

holds that no statute of limitations applies, then this court should reverse the trial

court’s summary judgment order on that basis. If the Texas Supreme Court holds

in a different manner that may still afford appellant relief on this appeal, this court

should permit supplemental briefing. Finally, since the Texas Constitution created



                                            8
home equity loans and contains no limitations provision, this court should reject

the Priester reasoning and hold that there is no statute of limitations applicable to

claims for constitutional violations of the home equity loan provisions.

      If this court affirms the trial court’s summary judgment order on limitations

grounds, the portion of the court’s order granting CU Member’s summary

judgment on its counterclaim should be reversed because CU Member’s Mortgage

lacked standing to bring its counterclaim seeking foreclosure for failure to make

timely payments on the home equity loan, and based upon equitable subrogation.

Standing may be raised for the first time of appeal since it is a component of the

court’s subject matter jurisdiction, and a court cannot grant relief if it does not have

subject matter jurisdiction. CU Member’s Mortgage was not the holder of the

promissory note, as it had sold the note to Freddie Mac; therefore, it could not sue

for breach of the note, only Freddie Mac could. The Texas Property Code permits

a Mortgagee or a Mortgage Servicer to seek foreclosure, but CU Member’s

Mortgage is neither of those entities, nor is there any summary judgment evidence

proving that it is a Mortgagee or Mortgage Servicer. The summary judgment

order granting the foreclosure counterclaim based upon breach of the note by

failing to timely make payments and equitable subrogation should be reversed for

lack of standing.



                                           9
      Finally, if this appeal is reversed in part and affirmed in part, this court

should vacate the order awarding attorney’s fees to CU Member’s Mortgage, and

remand to the trial court for a hearing to determine which portion of the attorney’s

fees are attributable to the part of the summary judgment order that is affirmed.

                              Argument and Authorities

      Issue 1: The trial court’s summary judgment should be reversed
      because appellant exercised due diligence in serving citation when suit
      was filed four years after the home equity loan was signed, 60 days
      elapsed to provide appellees with an opportunity to cure, and
      appellees were served on day 61 after suit was filed.

      This court reviews a trial court’s summary judgment de novo. Buck v.

Palmer, 381 S.W.3d 525, 527 (Tex. 2012). In doing so, the reviewing court must

determine whether there is more than a scintilla of probative evidence that raises

genuine issues of material fact. Id. Additionally, the record is reviewed in the

light most favorable to the nonmoving party, and the court indulges every

reasonable inference and resolves any doubt against the movant. Ibid.

      The timely filing of a lawsuit does not toll the statute of limitations unless

the plaintiff exercises due diligence in effective service of citation upon the

defendant. Proulx v. Wells, 235 S.W.3d 213, 215 (Tex. 2007). If service is

diligently effected after limitations has expired, the date of service will related

back to the date of filing. Id. In assessing diligence, the relevant inquiry is



                                           10
whether the plaintiff acted as an ordinarily prudent person would have acted under

the same or similar circumstances, and whether the plaintiff was diligent up until

the time the defendant was served. Id., 235 S.W.3d at 216. Generally, the question

of the plaintiff’s diligence in effecting service is one of fact, and is determined by

examining the time it took to secure citation, service, or both, and the type of effort

or lack of effort the plaintiff expended in procuring service. Ibid. Once a

defendant has affirmatively pled the defense of limitations and shown that service

was obtained after limitations expired, the burden shifts to the plaintiff to explain

the delay. Ibid.5

      The parties in their summary judgment pleadings focused on the length of

time it took between filing suit and service of citation on the defendant, but that is

not the only inquiry in assessing due diligence. Not only must the amount of time

between filing of suit and service upon the defendant be considered, but also

whether the plaintiff was dilatory during that time. As noted earlier in this brief,



          5
                 For this issue, appellant will assume that there is a four year statute of
                 limitations applicable to his suit for constitutional violations of the home
                 equity provisions. If this court grants this issue and holds that Mr. Melton
                 exercised due diligence in effecting service on day 61 after suit was filed,
                 then this court does not have to decide the second issue concerning
                 whether the Fifth Circuit in Priester incorrectly held that the four year
                 residual statute of limitations applied, a question that is pending before the
                 Texas Supreme Court in No. 14-0714; Wood v. HSBC Bank, N.A., et al.,
                 with oral argument set for Dec. 8, 2015.


                                               11
Tex. Const. art. XVI, § 50(a)(6), contains a provision that requires that a 60 day

notice letter be sent to the lender or holder of the home equity note in order to give

the lender or holder of the note an opportunity to cure any loan defects and avoid

forfeiture of all principal and interest. Tex. Const. art. XVI, § 50(a)(6)(Q)(x).6 In

the case at bar, appellant Ben Melton did exercise due diligence in serving citation

because he filed suit on March 13, 2013, the four year anniversary of the date the

note was signed (March 13, 2009), his attorneys mailed the 60 day notice of cure

letter to CU Member’s Mortgage on March 11, 2009,7 and when no cure occurred

after 60 days had elapsed, Mr. Melton served both appellees the next day – day 61

after suit was filed. Contrary to being dilatory or negligent, appellant Melton was

diligent in waiting 60 days after suit was filed to give CU Member’s Mortgage an

opportunity to cure, and diligent in serving them appellees the next day – day 61

after suit was filed.




          6
                 “except as provided by Subparagraph (xi) of this paragraph, the lender or
                 any holder of the note for the extension of credit shall forfeit all principal
                 and interest of the extension of credit if the lender or holder fails to
                 comply with the lender’s or holder’s obligations under the extension of
                 credit and fails to correct the failure to comply not later than the 60th day
                 after the date the lender or holder is notified by the borrower of the
                 lender’s failure to comply by [list of possible cure options omitted].” Id.
          7
                 See Melton’s affidavit attached to his response to appellees’ motion for
                 summary judgment, at CR 210, ¶ 26.


                                               12
      Appellees argued below that because the state constitution’s provision

requiring that a 60 day notice of cure letter be sent before suit was filed did not

contain any language tolling limitations, that this was a mistake of law by Mr.

Melton which showed that he was not diligent in serving citation. In essence,

appellees are trying to punish appellant for being too diligent or too careful in

serving his 60 day notice to cure letter and waiting to serve citation until day 61.

      Appellee’s summary judgment motion cited Rodriguez v. Tinsman &

Houser, Inc., 13 S.W.3d 47 (Tex. App. – San Antonio 1999, pet. denied), CR 56-

57, to support its claim of lack of due diligence, but it is distinguishable because in

that case, suit was filed on July 3, 1997, eleven days before limitations would

elapse on July 14, and plaintiff instructed the clerk not to issue citation because

plaintiff was going send correspondence to defendant’s attorney seeking a waiver

of citation. Id. at 48-49. When plaintiff discovered that this correspondence was

never sent to defendant’s attorney, plaintiff requested issuance of citation on July

31, 1997 (17 days after limitations expired on July 14), and defendant was served

on August 8, 1997. Id. at 48. The Fourth Court held that this amounted to lack of

diligence in effecting service as a matter of law because in this case, citation was

not timely issued before limitations expired, and it was undisputed that no steps

were taken to effect service until after limitations had expired. Id., at 51. But in



                                           13
the case at bar, citation was issued the same day suit was filed, and service was

delayed to await the expiration of the 60 day cure period mandated by the state

constitution. Appellees were served 61 days after suit was filed, and that should

constitute due diligence as a matter of law, since service occurred the day after the

60 day cure period elapsed.

       Appellant cited in his response to the summary judgment motion, CR 194,

the case of Cassidy Commission Co. v. Security State Bank, 333 S.W.2d 454 (Tex.

Civ. App. – Houston 1960, no writ). Suit was filed on Oct. 31, 1956, and citation

was issued that same day, but it was not served until Jan. 4, 1957. Id., at 456. The

trial court held that service had been timely made, and the Houston court affirmed.

Id., at 457.

       In their reply, appellees cited cases involving mistakenly serving the wrong

governmental official as support for their theory that Melton’s mistaken belief that

he had to wait 60 days to serve citation because the state constitution requires a 60

day cure letter be sent to appellees before suit is filed was a lack of due diligence in

effecting service. CR 255. However, one of these cases, Hoehn v. Dallas County

MHMR, No. 05-94-01515-CV, 1995 Tex. App. LEXIS 3406, 1995 WL 500271, at

*3 (Tex. App. – Dallas Aug. 16, 1995, no writ) (not designated for publication),

has no precedential value, because it is a civil appellate opinion that was issued



                                           14
before January 1, 2003. Tex. R. App. P. 47.7(b). The other case, Johnson v. City

of Fort Worth, No. 02-08-00369-CV, 2009 Tex. App. LEXIS 2124, at *9 (Tex.

App. – Fort Worth Mar. 26, 2009, no pet.), is distinguishable. Suit was filed on

Nov. 7, 2007 (after a “right to sue letter” had been served on Sept. 10, 2007), the

wrong governmental official was served, and the correct official was not served

until Jan. 2, 2008. The Second Court held that serving the wrong governmental

official showed a lack of due diligence by plaintiff in timely effecting service. In

the case at bar, the correct entities were served, and the delay in service was only to

permit the 60 day cure period run before proceeding further with the suit. Service

was effected on day 61, so this cannot constitute lack of due diligence in serving

citation.

       Another case cited by appellees in their reply, McCord v. Dodds, 69 S.W.3d
230, 234 (Tex. App. – Corpus Christi 2001, pet. denied), CR 254-255, is

distinguishable because in that case, the wrong defendant was sued and served

citation, and plaintiff’s attorney could have discovered this error if discovery

responses had been reviewed four months earlier, which showed a lack of diligence

in effecting service upon the proper defendant. Id. There is no showing in this

case of negligence or lack of due dilgence of four months. Once 60 days after suit

was filed had elapsed, meaning that appellant had complied with the constitution’s



                                          15
requirement that a 60 day time period to permit appellees to cure had run, the

appellees were served on day 61, the very next day.

      Appellant’s research has revealed another case that while on its face may

support appellees’ position that Mr. Melton did not exercise due diligence because

he mistakenly believed he had to wait 60 days after suit was filed to permit

appellees an opportunity to cure before he could serve appellees, it is actually

distinguishable. Montes v. Villarreal, 281 S.W.3d 552 (Tex. App. – El Paso 2008,

pet. denied), concerned a medical malpractice action in which the plaintiff served a

statutory notice letter and medical authorization upon the defendant doctor one day

before the two year statute of limitations expired. Id., at 554. Under the applicable

statute, this tolled the statute of limitations for an additional 75 days, suit was filed

against the hospital and doctor on May 25, 2005, an amended petition was then

filed on Sept. 22, 2005, dropping the hospital as a defendant, citation for the doctor

was issued on Sept. 27 and the doctor was served on Oct. 4, 2005. Ibid. The

doctor sought summary judgment on limitations grounds based on lack of due

diligence in service, and plaintiff filed a response attempting to explain the four

month and nine day delay in serving citation, explaining that plaintiff thought that

issuing citation within the 60 day abatement period would violate that statute, and




                                            16
because plaintiff’s attorney was waiting on an expert report on whether the hospital

exercised its duty of care. Id., at 554-556.

      The Eighth Court held that plaintiff’s attorney’s explanation was not

sufficient to show exercise of due diligence in serving citation four months after

limitations had expired. The court held that the attorney was mistaken in believing

that there was a 60 day abatement period because that period only applied when a

plaintiff failed to provide a written medical authorization with a notice of health

care claim, and in this case, plaintiff’s attorney had supplied both documents to the

doctor. Id., at 556-557. Therefore, this was an insufficient explanation for the

delay in issuing citation.

      However, in the case at bar, there was no delay in issuing citation, which

was done the same day suit was filed. CR 11 and 14.8 Additionally, while the

Eighth Court’s holding that the attorney’s mistaken belief that a 60 day abatement

period applied to require a delay in issuing citation, when it did not, may seem to

support appellees’ position, it does not. This is because if appellant’s compliance

with the state constitution’s 60 day cure period is interpreted as a misunderstanding

of the law, the fact remains that only one day elapsed between that time period


          8
                 The Eighth Court also discussed why the attorney’s explanation as to why
                 he delayed issuing citation and serving the hospital. Id., at 557-558. This
                 writer does not believe that discussion is relevant to this appeal.


                                              17
running and service of citation being completed. In Montes, supra, there was a

four month delay, which showed a lack of diligence.

      Appellant Ben Melton timely filed suit before limitations expired, his

attorneys sent letters requesting cure within 60 days (as required by the state

constitution), and when cure was not made, the appellees were served on day 61

after suit was filed. This one day delay cannot be considered lack of due diligence

in serving citation. This court should reverse the trial court’s summary judgment,

and hold that appellant exercised due diligence as a matter of law.

      Issue 2: If Issue 1 is not granted, the summary judgment order
      should be reversed because no statute of limitations applies in
      suits for constitutional violations of home equity loans. The
      Fifth Circuit incorrectly interpreted Texas state law on this subject
      in Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667 (5 th Cir.
      2013), and the Texas Supreme Court has been asked to reject this
      holding in No. 14-0714, Wood v. HSBC Bank USA, N.A., et al (pet.
      granted Oct. 9, 2015, oral argument set for Dec. 8, 2015).

      The first paragraph from the previous issue discussing the standard of review

for summary judgment appeals is incorporated by reference in this issue.

Appellees’ summary judgment motion asked the trial court to follow the reasoning

of the Fifth Circuit in Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 674

(5 th Cir. 2013), which held that the four year residual statute of limitations




                                           18
contained in Tex. Civ. Prac. & Rem. Code § 16.051,9 applied to suits by homestead

owners for violations of the Texas constitutional provision creating home equity

loans. CR 55. While some Texas intermediate appellate courts have adopted

Priester’s reasoning, e.g., Williams v. Wachovia Mortg. Corp., 407 S.W.3d 391,

395-397 (Tex. App. – Dallas 2013, pet. denied); Santiago v. Novastar Mortgage,

Inc., 443 S.W.3d 462, 473 (Tex. App. – Dallas 2014, pet. denied); and In re Estate

of Hardesty, 449 S.W.3d 895, 908-911 (Tex. App. – Texarkana 2014, no pet.), the

Texas Supreme Court has not yet ruled on this issue. However, whether the

Supreme Court will adopt or reject Priester may be decided in Wood v. HSBC

Bank, N.A., et al, No. 14-0714 (pet. granted Oct. 9, 2015, oral argument set for

Dec. 8, 2015).10

      Since the Texas Supreme Court has granted review in Wood, that opinion

will decide whether the four year residual statute of limitations applies in these

cases, as Priester held, whether no statute of limitations applies, as the petitioner in

Wood contends, or whether another rule will be created in that opinion. Rather


          9
                   “Every action for which there is no express limitations period, except an
                   action for the recovery of real property, must be brought not later than
                   four years after the day the cause of action accrues.”
          10
                   The portion of the Houston [14th Dist.] court’s Wood opinion discussing
                   the Priester reasoning is at 439 S.W.3d 585, 589-594 (Tex. App. –
                   Houston [14th Dist.] 2014, pet. granted Oct. 9, 2015, oral argument set for
                   Dec. 8, 2015).


                                                19
than “re-invent the wheel” by rebriefing the issues raised by appellant at pages 3-

16 of his response to the motion for summary judgment, CR 179-192, this writer

incorporates by reference the arguments and authorities presented to the trial court

at the summary judgment stage, summarized as follows:

      !      there is no statute of limitations for void liens (CR 179-182);

      !      the Fifth Circuit amended (or incorrectly interpreted) the Texas
             Constitution (CR 182-185);

      !      the Fifth Circuit created a statute of limitations by holding that the
             residual statute of limitations applies in these cases (CR 185-187);

      !      the Fifth Circuit misinterpreted Texas state law by relying on dicta
             instead of holdings (CR 187-188);

      !      the Fifth Circuit’s Priester opinion is an abrogation of the homestead
             protection, when all that the cure provision was intended to do was to
             give lenders an opportunity to change their void loans into invalid
             loans within a reasonable time (CR 188-190); and

      !      a void act could be validated in Texas, and the Fifth Circuit’s holding
             in Priester that something that is once void is always void was
             incorrect (CR-190-192).

Since a ground for reversal of a summary judgment must be contained in the

summary judgment pleadings, Tex. R. Civ. P. 166a(c), “Issues not expressly

presented to the trial court by written motion, answer or other response shall not be

considered on appeal as grounds for reversal[,]” the issue has already been briefed

in the trial court below, and the Texas Supreme Court may change the law in this



                                          20
area if it grants review, appellant relies on the briefing in the trial court below, but

will ask for leave to file supplemental briefing on this issue if the Texas Supreme

Court grants the petition for review in Wood and issues an opinion while this

appeal remains pending.

      Because appellant believes that the Fifth Circuit in Priester incorrectly held

that the four year residual statute of limitations applies for the reasons stated in the

appellant’s response to the motion for summary judgment, and the Texas Supreme

Court may issue an opinion in Wood rejecting the Priester holding just discussed,

appellant asks that this court reverse the summary judgment order, either based on

the opinion that will be issued in Wood, or based on the arguments and authorities

in appellant’s summary judgment response that no statute of limitations applies in

suits for violations of the state constitution’s provision prescribing the procedures

for creating home equity loans.

      Issue 3: If Issues 1 or 2 are not granted, the portion of the summary
      judgment order granting CU Member Mortgage’s counterclaim should
      be reversed because it did not have standing to file that counterclaim.

      Normally, a claim or defense that was not discussed in the summary

judgment pleadings cannot be ground for reversal by an appellate court. See Tex.

R. Civ. P. 166a(c), “Issues not expressly presented to the trial court by written

motion, answer or other response shall not be considered on appeal as grounds for



                                            21
reversal.” However, the question of a party’s standing to file suit for the claims for

which it sought summary judgment may be raised for the first time on appeal and

cannot be waived since standing is a component of the court’s subject matter

jurisdiction to hear a case. “Standing is a constitutional prerequisite to suit. A

court has no jurisdiction over a claim made by a plaintiff who lacks standing to

assert it. Thus, if a plaintiff lacks standing to assert one of his claims, the court

lacks jurisdiction over that claim and must dismiss it.” Heckman v. Williamson

County, 369 S.W.3d 137, 150 (Tex. 2012) (footnotes omitted). “Because we

conclude that standing is a component of subject matter jurisdiction, it cannot be

waived and may be raised for the first time on appeal.” Texas Ass’n of Bus. v.

Texas Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993).

      The counterclaim seeking foreclosure for breach of the promissory note and

equitable subrogation was filed by only by appellee CU Member’s Mortgage. CR

37-41. Thus, appellee First Western Title Co. is not a party to the counterclaim.

Appellee CU Member’s Mortgage did not have standing to bring its counterclaim

seeking judicial foreclosure based on plaintiff’s default on the note, CR 37-41, and

it failed to produce summary judgment showing that it had standing. CU

Member’s Mortgage discussed the elements of a breach of contract claim in its

summary judgment motion and attempted to apply it to the note on Mr. Melton’s



                                            22
homestead. CR 59-60 (motion for summary judgment, ¶ 5). However, as the

summary judgment affidavit of Amily Sauceda, Assistant Vice President of

Colonial Savings, F.A. (a non-party to this litigation), states at ¶ 6, “The Note was

granted, sold, assigned, transferred, and conveyed by CU Members Mortgage to

Freddie Mac on May 12, 2009. Freddie Mac is the current owner and holder of the

Note.” CR 66. It is axiomatic that a non-party to a contract does not have standing

to sue for breach of that contract. Therefore, since CU Member’s Mortgage is not

a party to the note, it cannot sue for breach of that note.

      CU Member’s Mortgage’s summary judgment motion correctly points out

that a default in the Note can give rise to a right to foreclose defined in the Deed of

Trust: “Pursuant to the Security Instrument, Colonial may foreclose on the

Property in the event there is a default in the payment obligations on the Note.”

CR 60. This foreclosure can be administered by either the Mortgagee or the

Mortgage Servicer. Tex. Prop. Code § 51.0025. However, CU Member’s

Mortgage is neither the Mortgagee nor the Mortgage Servicer.

      The Mortgagee is Colonial Savings, F.A. See Tex. Prop. Code §

51.0001(4)(C) (defining Mortgagee as “the last person to whom the security

interest has been assigned of record”). See also Amily Sauceda’s summary

judgment affidavit, CR 66, ¶ 7: “The Deed of Trust was assigned, transferred, and



                                           23
conveyed by MERS to Colonial Savings FA, as reflected in that certain

Assignment of Deed of Trust . . . .” The Mortgage Servicer is defined by Tex.

Prop. Code § 51.0001(3) as “the last person to whom a mortgagor has been

instructed by the current mortgagee to send payments for the debt secured by a

security instrument. A mortgagee may be the mortgage servicer.”

      As the movant for summary judgment, CU Member’s Mortgage had the

burden to prove its counterclaims for foreclosure and equitable subrogation based

upon nonpayment of the Note. See Tex. R. Civ. P. 166a(c): “The judgment sought

shall be rendered forthwith if [the summary judgment evidence] show[s] that,

except as to the amount of damages, there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of law on the issues

expressly set out in the motion. . . .” Appellees produced no summary judgment

evidence to show that the Mortgagor (appellant Melton), was instructed to send

payments to CU Member’s Mortgage by the current mortgagee. In fact, Colonial

Savings, F.A. claimed to be the Mortgage Servicer. Affidavit of Amily Sauceda,

CR 66, ¶ 7.

      Recently, the Florida Fourth District Court of Appeal reversed a summary

judgment awarded to a lender for its failure to produce summary judgment that it

had standing to bring the foreclosure action, and dismissed the foreclosure on the



                                         24
mortgage for failure to prove standing. See Wright v. JPMorgan Chase Bank,

N.A., 169 So. 3d 251-252 (Fla. App. [4 th Dist.] July 1, 2015). The same result

should occur in the case at bar. CU Member’s Mortgage is neither the Mortgagee

nor the Mortgage Servicer, as defined by the Texas Property Code provisions

discussed above, and it failed to produce summary judgment evidence proving that

it had either status. Furthermore, since CU Member’s Mortgage is not the owner

or holder of the Note, it does not have standing for the claim of equitable

subrogation pleaded in its counterclaim at CR 39-40. The owner of the Note,

Freddie Mac, is the only entity that can sue on the Note.

      For these reasons, this court should sustain Issue 3, hold that appellee CU

Member’s Mortgage did not prove that it had standing to bring the counterclaim

for foreclosure based on failure to timely make Note payments, and for equitable

subrogation, reverse the summary judgment order on this basis, and vacate the

portion of the trial court’s orders granting foreclosure.

      Issue 4: If the trial court’s summary judgment order is only partly
      reversed, for example if the foreclosure portion is reversed but the
      limitations portion is affirmed, then this court should vacate the trial
      court’s attorney’s fee order and remand the case to the trial court for a
      determination of which portion of appellees’ attorney’s fees are
      attributable to the affirmed portion of the summary judgment order.

      The trial court issued an order granting the appellees’ motion for attorney’s

fees. CR 317-319. If this case is reversed on Issues 1 or 2, the attorney’s fee order

                                           25
should be vacated since the entire case would be remanded to the trial court for

further proceedings. However, if this court finds that limitations is a bar to

appellant’s suit on the home equity loan constitutional violations, but reverses the

foreclosure-equitable subrogation-breach of the note counterclaim portion of the

summary judgment, then this court should vacate the attorney’s fee award and

remand to the trial court for a hearing to determine which portion of appellees’

attorney’s fees are attributable to the affirmed portion of the case concerning

limitations, and which portion should be deleted as being attributable to the

reversed portion of the summary judgment order concerning foreclosure-equitable

subrogation-breach of the note counterclaim.

                           Conclusion and Prayer for Relief

      WHEREFORE, PREMISES CONSIDERED, appellant Ben Melton prays

that this court reverse the trial court’s order granting summary judgment and order

for attorney’s fees. If this court affirms in part and reverses in part, appellant prays

that this court vacate the order for attorney’s fees and remand to the trial court for a

determination of what portion of attorney’s fees are attributable to the portion of

this appeal that this court affirms. Appellant Ben Melton also prays for his costs

of court, both in this court and in the court below, and for general relief.




                                           26
                                                              Respectfully submitted,



                                                           /s/ Gregory Sherwood

                                                           GREGORY SHERWOOD
                                                                      Attorney at Law
                                                                     P.O. Box 200613
                                                           Austin, Texas 78720-0613
                                                                       (512) 484-9029
                                                              State Bar No. 18254600
                                                         Email: gsherwood@mail.com

                                                                  Attorney on Appeal
                                                            for Appellant Ben Melton

                                Certificate of Service

       I hereby certify that a true copy of this document was served on October 9,
2015, either by e-service through the State electronic filing service provider, or by
email sent by undersigned counsel, upon the attorney for appellees in this appeal:
Mark Cronenwett, Mackie Wolf, Zientz & Mann, PC, 14150 N. Dallas Parkway,
Suite 900, Dallas, Texas 75254, email: mcronenwett@mwzmlaw.com.



                                                           /s/ Gregory Sherwood

                      Certification of Word Count Compliance

       According to the WordPerfect program used to create this document, there
are 6,531 words in this brief, excluding the portions listed in Tex. R. App. P.
9.4(i)(1).

                                                           /s/ Gregory Sherwood




                                          27
APPENDIX
ORDER GRANTING MOTION FOR SUMMARY
JUDGMENT BY CU MEMBERS MORTGAGE, A
DIVISION OF COLONIAL SAVINGS, F.A. AND
         FIRST WESTERN TITLE CO.
      - signed July 14, 2014 (CR 264-266)



 ORDER GRANTING MOTION FOR AWARD OF
    ATTORNEYS’ FEES BY CU MEMBERS
   MORTGAGE, A DIVISION OF COLONIAL
SAVINGS, F.A. AND FIRST WESTERN TITLE CO.
      - signed March 2, 2015 (CR 317-319)



ORDER GRANTING BOB MIMS’ SECOND MOTION
FOR SUMMARY JUDGMENT - signed March 12, 2015
             (1st Supp. CR 4-5)


ORDER DENYING BEN MELTON’S MOTION
 TO CORRECT FILING DATE, OR IN THE
  ALTERNATIVE FOR LEAVE TO FILE
  - signed March 12, 2015 (1st Supp. CR 6)

FINDINGS OF FACT AND CONCLUSIONS OF LAW
ON MOTION FOR AWARD OF ATTORNEYS’ FEES
 BY CU MEMBERS MORTGAGE, A DIVISION OF
  COLONIAL SAVINGS, F.A. - signed June 3, 2015
              (2nd Supp. CR 4-9)